OPINIÓN DISIDENTE EMITIDA
POR EL JUEZ PRESIDENTE SEÑOR HERNANDEZ CON LA CUAL ESTUVO CONFORME EL JUEZ ASOCIADO SEÑOR ALDREY.
En 7 de diciembre del año 1908 Manuel Jordán Correa presentó demanda ante la Corte de Distrito del Distrito Judicial de Arecibo contra Federico A. Gómez- y Juan Bautista Román, en juicio de tercería de dominio sobre bienes in-muebles, y en ella establece como' becbos los siguientes:
• Io. Que Federico A. Gómez babía obtenido en dicba corte con fecba 31 de enero de 1907, una sentencia en rebeldía contra Juan Bautista Román, condenándole a pagar al Gómez la suma de seiscientos dollars con intereses al 6% anual desde el 5 de julio de 1906, en que fué registrada la demanda, basta quedar satisfecha dicba suma, juntamente con cinco dollars 85 centavos por costas y gastos en la fecba de aquella sen-tencia.
2o. Que expedida orden de ejecución para el cumplimiento de la sentencia, el márslial de dicba corte dispuso en 13 de noviembre de 1908 vender en piiblica subasta por término de 20 días y al mejor postor, cuyo acto babía de tener lugar en 9 de diciembre siguiente, una finca rústica embargada como de la propiedad del demandado, la que se describe así:
“Veinte y nueve cuerdas, cuadro y medio de terreno, radi-cadas en el barrio de Caguana de Utuado, conteniendo dos casas de maderas del país, techadas de zinc y enclavadas bajo los puntos siguientes: De una estaca .de ortegón a la orilla del río Caguana siguiendo agua arriba, a otra estaca de orte-gón al lado de una guaba; de aquí guardarraya con José *158Cortes por toda una cuchilla arriba, a nn tabomico; de éste, colindando con la hacienda San Andrés, buscando al saliente, a otra estaca de ortegón con sus vueltas y por el derrame de la cuchilla nombrada; de aquí hacia el poniente, lindando con la sucesión de José Bomán, a una estaca de ortegón; de este al norte con la misma sucesión a otra estaca de ortegón, al pie de un y agrumo, y de aquí al primer punto.”
3o. Que de la finca descrita forma parte una de 20 cuerdas, equivalentes a siete hectáreas, ochenta y seis áreas y ocho centiáreas, a café, guineos, plátanos y malezas, con una casa habitación de maderas del país, techada de hierro galvani-zado, cuya finca colinda actualmente por el este y sur con tierras de Nicolás Bíos, por el oeste con las de la sucesión de José María Malaret y por el norte con más terrenos de la finca principal; y es del dominio y propiedad del deman-dante, quien la posée como único dueño de la misma.
La demanda concluye con la súplica de que, previos los trámites legales,- se declare que la finca de veinte cuerdas anteriormente descrita es de la exclusiva propiedad del de-mandante, ordenándose en cuanto a ella la cancelación del embargo practicado y que la sentencia que se dicte sea inscrita en el registro de la propiedad.
Al contestar la demanda el demandado Federico A. Gómez en diez y siete de diciembre de 1908, lo que no hizo el otro demandado Juan Bautista Bomán, alegó como primera de-fensa, que aceptaba los hechos Io. y 2o. de la demanda, negando general y especialmente todos los demás.
Como segunda defensa, expuso, que el demandado Juan Bautista Bomán, desde el 12 de abril de 1880, adquirió de José Julián Bomán como representante de su padre José Bamón Bomán, por título de compraventa, la finca rústica embargada que se describe en el hecho 2o. de la demanda, cuyo dominio se halla aún inscrito en el Begistro de la Propiedad de Arecibo a nombre del citado Juan Bautista Bomán, sin que en dicho registro conste que tal derecho haya sido traspasado, modificado, anulado o resuelto.
*159Como tercera defensa, añadió que en 9 de diciembre de 1908, día señalado para la ■ subasta de la finca de 20 cnerdas, fné ésta subastada, sin que a ello se opusiera el demandante Jordán Correa; y no habiéndose presentado más postor que Federico A. Gómez, se le adjudicó por la suma de seiscientos dollars, que debía pagarle Juan Bautista Román, pasando la finca en virtud de la venta judicial, a ser propiedad de Gómez.
Se trajo el pleito a juicio en el .día señalado, y de las prue-bas que se practicaron y que han venido en el escrito de expo-sición del caso resulta:
Io. Que por escritura pública de 12 de abril de 1880, de que se'tomó razón en la antigua anotaduría de hipotecas el 15 del mismo mes, y fué trasladada a los modernos libros del registro de la propiedad en 19 de diciembre de 1901, José Julián Román, en representación de su finado padre José Ramón Román revalidó la venta que éste había hecho a favor de Juan Bautista Román de veinte y nueve cuerdas de terreno con cuadro y medio más, enclavadas en el barrio de “Ca-guana,” de la jurisdicción de Utuado, bajo los mismos puntos que se determinan en la descripción que de dicha finca se hace en la demanda.
2o. Que según convenio consignado en documento privado de 2 de octubre de 1898. entre Juan Antonio Santiago y Juan Bautista Román, el primero dió en permuta al segundo ciento veinte y nueve y media cuerdas de terreno de su propiedad por tres parcelas de terreno pertenecientes a Román, una de veinte y nueve cuerdas y media, más o menos, bajo los lin-deros y puntos expresados en la escritura que dijo tener Román, otra de treinta cuerdas, y la tercera de cuarenta cuer-das, más o menos; comprometiéndose Román en virtud de esa permuta, a desligar a Santiago de la obligación de satis-facer en cinco plazos a Tomás Jordán la suma de seis mil setecientos noventa y ocho pesos cincuenta centavos y a de-volver a Román, mil quinientos pesos, a saber; cuatrocientos, en los meses de diciembre de los años de 1898, 1899 y 1900, y los trescientos restantes en 1901, quedando interinamente las *160propiedades de cada uno y garantía de lo'S referidos créditos, bien entendido, que si nno n otro se arrepintiese del convenio ínterin se otorgaban las escrituras, el que así lo hiciere paga-ría al otro la suma de mil pesos para indemnizarle los daños y perjuicios que le causara.
3o. Que en juicio de conciliación celebrado ante el Juez Municipal de Utuado en 15 de julio de 1899, Juan Antonio Santiago, demandó a Juan Bautista Román para que éste se aviniera a otorgar a favor de aquél escritura de permuta de unas tierras, según convenio privado que tenían celebrado, y ambas partes convinieron en que por razón de la crisis mone-taria entonces existente, la escritura de permuta se otorgaría en el mes de diciembre del año expresado, pudiendo Santiago reconocer sobre la finca permutada a Román los seis mil pesos que se estaban debiendo' a Tomás Jordán, de los seis mil sete-cientos noventa y cinco pesos 50 centavos a que se refería dicho convenio privado, a pagar a razón de mil quinientos pesos en los meses de diciembre de los años 1899 y subsi-guientes * ' * * en virtud de lo cuál, al otorgarse la escri-tura no quedaría obligado Román a pagarle cantidad alguna a Jordán, sillo a la persona que tuviera el crédito que con garantía de la finca reconocería el Santiago.
4o. Que en juicio verbal seguido ante la corte municipal de Utuado por Tomás Negrón contra Bautista Román, fué embargada como de la propiedad de éste una finca que según la anotación de dicho embargo en el registro de la propiedad, es la misma que hubo Román por escritura de 12 de abril de 1880; y habiendo presentado Juan Antonio Santiago de-manda de tercería reclamando la propiedad de dicha finca a virtud del contrato de permuta celebrado con Román, recayó sentencia en 10 de enero de 1902 declarando con lugar la de-manda y ordenando se levantara el embargo que la originó.
5o. Que en juicio seguido ante la misma corte municipal de Utuado por Manuel Jordán Correa contra Juan Antonio Santiago en cobro de dinero, fue condenado Santiago a pagar a Jordán Correa, la suma de cuatrocientos cincuenta dollars *161con las costas del pleito, y para ejecución de esa sentencia fné embargada como de la propiedad de Santiago la finca de 20 cnerdas qne se describe en la demanda, sin qne de tal embargo se tomara anotación preventiva en el registro de la propiedad por no aparecer registrada dicha finca a favor del demandado ni de ninguna otra persona; y habiéndose anunciado sn venta en pública subasta, fné adjudicada en 3 de octubre de 1905 a Jordán Correa, otorgándose a favor de éste por el márslial de la expresada corte municipal la correspondiente escritura de venta judicial con fecha 3 de noviembre siguiente.
6o. Que en otro juicio seguido ante la corte municipal de TJtuado por Agustín Viruet contra Juan Bautista Román en cobro de quinientos dollars, fué embargada a Román la finca adquirida por escritura de 12 de abril de 1880, cuyo embargo fué anotado en el registro; y habiendo establecido Jordán Correa demanda de tercería contra Viruet y Román en recla-mación de la propiedad de las 20 cuerdas que le habían side adjudicadas en el pleito seguido contra Juan Antonio Santiago, fué declarada con lugar la tercería por veredicto del. jurado de 6 de noviembre de 1905.
7o. Que para ejecutar sentencia que pronunció la Corte de; Distrito de Arecibo a 31 de enero del año 1908, en pleito se-guido por Federico A. Gómez Valencia contra Juan Bautista Román condenando a éste al pago de seiscientos dollars con intereses legales y costas del juicio, se sacó a pública subasta* por el marshal de dicha corte, la finca de veinte y nueve cuer-das con cuadro y medio de terreno, ya descrita en la demanda y que había sido embargada para asegurar la efectividad dé la sentencia que se pronunciara, embargo que también fué anotado en el registro; habiéndose adjudicado aquélla en 9 de diciembre.de 1908 al mejor postor, Federico A. Gómez, por la suma ofrecida de seiscientos dollars, y otorgádosele en 22 de enero de 1909 por el marshal expresado escritura de venta, que fué inscrita en el Registro de la Propiedad de Arecibo a 15 de abril del mismo año.
8o. Que en el Registro de la Propiedad de Arecibo se tomó *162anotación en 9 de diciembre de 1908 del aviso de la demanda interpuesta por Manuel Jordán Correa, para obtener que se declare de su exclusiva propiedad la finca de 20 cuerdas des-crita en la demanda, como parte de la de 29 cuerdas con cuadro y medio de terreno, y que se cancele el embargo tra-bado sobre la totalidad de la finca en virtud de demanda in-terpuesta por Gómez Valencia contra Juan Bautista Román, habiéndose presentado dicho aviso en el registro, en la mañana del día anterior.
9o. Que al declarar en el juicio Juan Bautista Román, como testigo del demandado Federico A. Gómez, manifestó que permutó tres fincas de treinta, cuarenta y veinte y nueve y media cuerdas respectivamente, sin que tuviera títulos de las dos primeras y sí de la tercera, por una de Juan Antonio Santiago, no habiéndose otorgado más documento de la permuta que uno privado, el que no llegó a reducirse a escritura pú-blica, porque Santiago le debía setecientos pesos.
Terminada la vista del caso, la corte emitió opinión y pro-nunció sentencia que copiadas literalmente, dicen así:
1 ‘ Opinión. En este juicio no se ha identificado la finca reclamada con la que es objeto de reclamación, pero, aunque se hubiera identifi-cado, tampoco podría fallarse el caso a favor del demandante, puesto que su derecho alegado, parte del derecho de dominio que asegura tuvo en la finca Juan Antonio Santiago, por permuta con Juan Bautista Román, y estudiado el documento privado de dicha permuta, se vé, que si bien hubo entrega material de varias fincas permutadas, se establecieron ciertas condiciones de pago y se pactó que mientras no se cumpliesen permanecía el dominio en los dueños permutantes, que no otra interpretación puede darse *a las palabras del contrato ‘ que-dando interinamente las propiedades de cada uno. ’
“En su consecuencia se dicta hoy sentencia conforme a esta opi-nión. Arecibo, febrero 3 de 1910. (Firmado) Ramón Quiñones, Juez. ”
“Sentencia. En este pleito sobre tercería sobre bienes inmuebles, cuya vista tuvo lugar el día 10 de diciembre de 1909, comparecieron los abogados D. J. E. Martínez Quintero, en representación del de-mandante, y Don Antonio Suliveres, en representación del deman-. dado Federico A. Gómez, encontrándose en rebeldía el otro deman-*163dado Juan Bautista Román. Fué oída toda la prueba propuesta por ambas partes y se concedió a los letrados el tiempo necesario para presentar, como ban presentado, extensas alegaciones por escrito. Apreciadas en Su conjunto las pruebas y las alegaciones de derecho de los letrados, la corte
“FALLA:
“Que los hechos y el derecho están a favor de los demandados y en contra del demandante; y por tanto se declara sin lugar la de-manda. Arecibo, febrero 3 de 1910. (Firmado) Ramón Quiñones,, Juez.”
Contra esa sentencia interpuso Manuel Jordán Correa re-curso de apelación para ante esta Corte Suprema.
Admitimos y adoptamos como.base para la decisión del recurso, que la finca de veinte cuerdas, cuya propiedad re-clama el demandante en tercería de dominio, forma parte según alega en su demanda, de la de veinte y nueve cuerdas con cuadro y medio de terreno, inscrita primeramente en el Registro de la Propiedad de Arecibo a favor de Juan Bau-tista Román y después a favor de Federico A. Gómez; pero no podemos venir a la conclusión de que el tercerista Manuel Jordán Correa deba reputarse dueño de dicha finca en rela-ción con el demandado Federico A. Gómez.
Ciertamente que respecto de Juan Bautista Román, y Tomás Negrón, Juan Antonio Santiago era dueño de la finca de veinte cuerdas, porque perteneciendo a Juan Bautista Román como parte de otra de mayor cabida, fué ésta per-mutada con dos más por otra de Santiago, mediante convenio privado que ambos tuvieron en 2 de octubre de 1898; porque en acto de conciliación celebrado en 15 de julio del año 1899, Juan Bautista Román y Juan Antonio Santiago se obligaron a otorgarse la escritura de permuta de las fincas permutadas; y porque en juicio de tercería de dominio seguido por Juan Antonio Santiago ante la corte municipal de Utuado contra Tomás Negrón y Juan Bautista Román, se declaró por sen-tencia de 10 de enero de 1902, que la finca de 29 cuerdas con *164cuadro y medio de terreno era de la propiedad del tercerista Juan Antonio Santiago.
Ante esos elementos probatorios, para Juan Bautista Román y Tomás Negrón, Juan Antonio Santiago era dueño de la finca de 29 cuerdas con cuadro y medio de terreno, pues Román y Santiago' fueron las partes contratantes de la per-muta, ambos y Negrón fueron partes en el juicio de tercería de dominio promovido por Santiago sobre la finca expresada, y a los tres alcanza la autoridad de cosa juzgada, que reviste la sentencia que declaró a favor de Santiago el dominio recla-mado, sin que ni Román ni Negrón puedan invocar dereolios de terceros.
Pero como el contrato de permuta no se inscribió ni pudo inscribirse en el Registro de la Propiedad de Arecibo, por no haberse reducido a escritura pública, ni tampoco se verificó la inscripción en dicho registro de la sentencia declaratoria del dominio a favor de Juan Antonio Santiago, siempre quedó en el registro Juan Bautista Román con el carácter de dueño de la finca de que se trata y con capacidad para contratar sobre ella.
Poco importa que Manuel Jordán Correa, en juicio contra Juan Antonio Santiago en cobro de dinero, obtuviera la ad-judicación de veinte cuerdas de la finca de veinte y nueve con cuadro y medio de terreno, y que se le otorgara por el már-shal de la corte municipal de Utuado escritura traslativa del dominio en tres de noviembre de 1905; pues si según el re-gistro no era dueño de ella Santiago sino Román, el márshal en representación de aquél nó podía otorgar a Jordán Correa semejante título, sin quedar éste sujeto a las contingencias de un pleito como el presente en que ha venido a discutirse su eficacia legal respecto de un tercero como-Federico A. Grómez.
El título de propiedad otorgado a Manuel Jordán Correa en 3 de noviembre de 1905 produce efectos legales respecto de Agustín Viruet y Juan Bautista Román contra quienes siguió Jordán Correa juicio de tercería de dominio que fué declarada con lugar; pero no puede perjudicar a terceros, *165como Gómez que no intervino en dicho juicio y para qnien Jnan Bautista Bomán era y continuó siendo dueño de la finca de 29 cuerdas con cuadro y medio de terreno, según el Regis-tro de la Propiedad de Arecibo.
A ese registro de la propiedad, y no a las cortes munici-pales, o a las cortes de distrito, o a los márslials de esas cortes, o a los periódicos de mayor o menor circulación, o a los que alegaran derechos de dominio, era donde tenía que acudir Gómez para averiguar y comprobar cuál fuera el dueño de la finca que trataba de subastar para cobrar la cantidad que le adeudaba Román.
La finca aparecía registrada a favor de Juan Bautista Román, y de ahí que, al otorgarse a Gómez en 22 de enero dé 1909 por el márshal de la Corte de Distrito de Arecibo escri-tura de venta de la misma, adquirió de quien en el registro aparecía como dueño, o sea de Juan Bautista Román. Esa venta no está sujeta a rescisión o resolución con arreglo al artículo 36 de la Ley Hipotecaria.
T no se diga que habiéndose anotado en el registro el aviso de la demanda, cuyo aviso fué presentado en 8 de diciembre de 1908, o sea el día anterior al de la subasta, ha incurrido Gómez en la primera de las excepciones del artículo 37 de la ley citada, pues semejante aviso no puede producir mayores efectos que los de la anotación preventiva de una demanda, y tal anotación no impide la enajenación de los bienes anotados con arreglo al artículo 71, sin perjuicio del derecho de la persona a cuyo favor se haya hecho la anota-ción.
La anotación del aviso no prueba que sean ciertos los hechos alegados en la demanda, sino que es una realidad la interposición de ella, y por tanto no puede decirse que Gómez adquiriera con conocimiento de hechos ciertos y positivos que constaban explícitamente en el registro, sino que adquirió con conocimiento del hecho de que había demanda de tercería de dominio interpuesta por Manuel Jordán Correa contra la finca que. adquiriera, tercería que en definitiva sería o nó *166declarada con lugar por el mérito de las resultancias del juicio, pero nunca en virtud del aviso de ía demanda anotada en el registro de la propiedad.
La anotación en el registro del aviso de una demanda interpuesta con relación al título o derecho de posesión de una propiedad inmueble, no puede producir más efecto que el que le atribuye el artículo 91 del Código de Enjuiciamiento Civil, o sea el de considerarse que el comprador o la persona que adquiriera un gravamen sobre la propiedad litigiosa, tiene conocimiento para los efectos legales de la acción pendiente entre las partes designadas en el aviso.
Dicho aviso es equiparable en su esencia a la anotación preventiva de una demanda sobre propiedad de bien inmueble o derecho real, a que se refiere el número Io. del artículo 42 de la Ley Hipotecaria, y por tanto ambas diligencias tienen que producir idénticos resultados.
La anotación preventiva de una demanda es una medida interina que no altera la naturaleza de las obligaciones y de los derechos que han de resolverse en el fallo definitivo del pleito, y sus efectos se limitan a asegurar las consecuencias del juicio sin lastimar los derechos que sobre la propiedad reclamada puedan tener terceras personas, según jurispru-dencia establecida por el Tribunal Supremo de España, en sentencias de 17 de junio de 1875 y 8 de julio de 1876. Lo propio tiene que suceder con la anotación en el registro' del aviso de una demanda de propiedad.
Haciendo aplicación de la doctrina que dejamos expuesta al tercerista Manuel Jordán Correa, es incuestionable que el' derecho de propiedad que reclama en el presente juicio, no puede ser alterado en su favor por la anotación en el registro del aviso de la demanda, y que tampoco esa anotación puede lastimar derechos ya adquiridos por terceras personas o que éstas adquirieran después de la anotación del aviso, como sucede respecto del demandado Federico A. Grómez, el cual en vista del aviso anotado en el registro no puede menos que sujetarse a las consecuenciás del juicio; pero ello no quiere *167decir que el juicio con relación a Federico A. Gómez deba tener distinto resultado, según que se anota o nó el aviso de la demanda. El resultado tiene que ser el mismo baya o nó' aviso. La única diferencia que babrá consiste en que si bay aviso, Federico A. Gómez tendrá que soportar las consecuen-cias del fallo, lo que no sucederá si ba faltado el aviso; pero repetimos que el fallo tiene que ser idéntico baya o nó aviso.
En el caso presente, según los becbos que resultan del juicio y los preceptos legales aplicables al caso, procede declarar sin lugar la demanda de tercería y a esa misma reso-lución es forzoso llegar habiéndose anotado en el registro el aviso de la demanda; y el caso ba de decidirse con arreglo a' nuestro derecho local y jurisprudencia interpretativa del mismo, sin acudir a resoluciones de tribunales americanos, cuyo alcance es innecesario considerar y discutir.
Ya hemos dicho que al Registro de la Propiedad de Are-cibo era donde tenía que acudir Gómez para averiguar y com-probar cuál fuera el dueño de la finca que compró para co-brarse de la cantidad que le adeudara Román. Los embargos anotados en el registro a instancia de Tomás Negrón y Agus-tín Viruet revelaban que la finca que remató Gómez era de la propiedad de Juan Bautista Román, contra quienes se si-guieron los juicios en que se decretaron tales embargos, y Gómez tenía que aceptar las consecuencias de los mismos, sin que precepto alguno legal del Código Civil y de la Ley Hipo-tecaria le impusiera la obligación de investigar cual hubiera sido el resultado de dichos juicios.
Meras presunciones no pueden despojar al demandado Federico A. Gómez del carácter de tercero que tiene con rela-ción a actos y contratos en que no intervino, y en corrobora-ción de lo que afirmamos citamos la sentencia del Tribunal Supremo de España, de 23 de marzo de 1906, por la sabia doctrina qué contiene.
Establece esa sentencia que la doctrina consignada en otras de dicho Tribunal Supremo, a tenor de las que no puede alegar su cualidad de tercero para oponerse a la nulidad de *168un derecho, aquel que tiene perfecto conocimiento de las con-diciones con que hubo de adquirirlo, aun cuando éstas no re-sultasen del registro, exige y requiere por su naturaleza, en relación con el espíritu y finalidad del artículo 34 de la Ley Hipotecaria, que semejante conpcimiento se revele evidente-mente, ya por hechos que tienen que herir forzosamente los sentidos, cual acontece, por ejemplo, respecto de determi-nadas servidumbres aparentes, ya por actos que haya reali-zado el mismo supuesto tercero, pues sería disconforme con aquel terminante precepto la admisión de presunciones más o menos lógicas y racionales, contradictorias en realidad de su esencial fundamento y alcance, por lo que el mismo Supremo Tribunal ha estimado y declarado en sentencia de 20 de diciembre de 1904, que a los contratantes no se les puede obligar a hacer un estudio ju,rídico\ acerca de las condiciones de los bienes inscritos y que las causas de la rescisión para que per-judiquen en este caso a tercero, ya emanen de la ley, ya de la voluntad de las partes, deben constar en el registro.
Además, según la ley sobre procedimientos en los casos de tercería, aprobada en 12 de marzo de 1908, la orden de ejecu-ción para el trámite de una subasta sólo podrá suspenderse mediante interdicto prohibitorio, que no fué solicitado en el presente caso; y por tanto, así el acto de la subasta, como el otorgamiento de la escritura de adjudicación fueron legales, sin que el conocimiento que por medio de la demanda o de su anotación en el registro pudiera tener Gómez del hecho ale-gado por Jordán Correa, relativo a ser dueño de la finca de veinte cuerdas sea por sí solo bastante para suponer mala fe en el adjudicatario Federico A. Gómez, cuando el registro estaba revelando que la finca adjudicada era de la propiedad de Juan Bautista Román, de quien la adquirió Gómez.
La escritura de venta a favor de Gómez ha- sido inscrita en el registro de la propiedad, y como la inscripción se refiere a un contrato que a favor de aquél se otorgó por persona que en el registro aparece con derecho para ello, o sea por Juan *169Bautista Román, en cuyo nombre actuaba el mársbal, no pnede menos qne snrtir todos sns efectos legales.
Finalmente, según el artículo 2o. de la Ley Hipotecaria, deben inscribirse en el registro de la propiedad los títulos traslativos o declarativos del dominio de los inmuebles o de los derechos reales impuestos sobre los mismos, y según el artículo 389 de la misma ley, desde que comenzó ésta a regir, no puede admitirse en los juzgados o tribunales ordinarios y especiales, en los consejos y en las oficinas del G-obierno, nin-gún documento o escritura de qne no se baya tomado razón en el registro por el cual se constituyeren, transmitieren, re-conocieren, modificaren o extinguieren derechos sujetos a ins-cripción, según la misma ley, si el objeto de la presentación fuese hacer efectivo en perjuicio de tercero el derecho que debió ser inscrito. La escritura de dominio a favor de Jor-dán’no pnede snrtir efectos legales contra Federico A. Gómez, que tiene la suya inscrita en el registro de la propiedad. Y no son aplicables a Jordán las excepciones contenidas en los apartados 2o. y 3o. del artículo 389 que acabamos de citar.
En sentencia de 28 de abril de 1870 establece el Tribunal Supremo.de España, qne carece de apoyo legal la tercería de dominio fundada en un título que no está inscrito en el regis-tro de la propiedad, sin cuyo requisito no puede perjudicar a tercero.
Por las razones expuestas se sostiene la sentencia re-currida y en su virtud debe confirmarse.